

116 HR 6385 IH: Small Business-Community Banker COVID–19 Relief Act of 2020
U.S. House of Representatives
2020-03-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 6385IN THE HOUSE OF REPRESENTATIVESMarch 25, 2020Mr. Curtis introduced the following bill; which was referred to the Committee on Financial Services, and in addition to the Committee on Agriculture, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo provide temporary relief from troubled debt restructuring disclosures, to delay the implementation of certain accounting standards for depository institutions substantially affected by COVID–19, and for other purposes.1.Short titleThis Act may be cited as the Small Business-Community Banker COVID–19 Relief Act of 2020.2.Sense of Congress relating to community banker-small business partnership enhancementIt is the sense of Congress that a depository institution may delay any requirements for a payment on a loan made to a small business concern substantially affected by COVID–19 for the period during which such concern is unable to make any payment due.3.Temporary relief from troubled debt restructuring disclosuresNotwithstanding any other provision of law, an insured depository institution that modifies a loan to a small business concern substantially affected by COVID–19 in a troubled debt restructuring on or after March 13, 2020, shall not be required to comply with the identification and disclosures standards issued by the Financial Accounting Standards Board Accounting Standards Codification Subtopic 310–40 (Receivables—Troubled Debt Re­struc­tur­ings by Creditors) for purposes of section 27(a)(2)(A) of the Federal Deposit Insurance Act, until such time and under such circumstances as the appropriate Federal banking agency determines appropriate.4.Delayed implementation for CECLNo Federal agency, including any of the Federal financial regulators, may require a depository institution that has been substantially affected by COVID–19 to comply with CECL for any purpose.5.DefinitionsIn this Act:(1)CECLThe term CECL means the accounting standard in Accounting Standards Update 2016–13, Financial Instruments—Credit Losses (Topic 326), issued by the Financial Accounting Standards Board in June 2016, as amended by Accounting Standards Update 2018–19, Codification Improvements to Topic 326, Financial Instruments—Credit Losses, issued by the Financial Accounting Standards Board in November 2018.(2)Depository institutionThe term depository institution means any bank or savings association.(3)Federal Deposit Insurance Act definitionsThe terms appropriate Federal banking agency and insured depository institution have the meanings given such terms, respectively, in section 3 of the Federal Deposit Insurance Act.(4)Federal financial regulatorsThe term Federal financial regulators means—(A)the Department of the Treasury;(B)the Board of Governors of the Federal Reserve System;(C)the Bureau of Consumer Financial Protection;(D)the Office of the Comptroller of the Currency;(E)the Commodity Futures Trading Commission;(F)the Federal Deposit Insurance Corporation;(G)the Federal Housing Finance Agency;(H)the National Credit Union Administration; and(I)the Securities and Exchange Commission.(5)Small business concernThe term small business concern has the meaning given such term under section 3 of the Small Business Act.(6)Substantially affectedThe term substantially affected by COVID–19 means, with respect to a small business concern or depository institution, an experience of any of the following as the result of Federal, State, or local government action taken to reduce the impact of COVID–19:(A)Supply chain disruptions, including changes in—(i)quantity and lead time, including the number of shipments of components and delays in shipments;(ii)quality, including shortages in supply for quality control reasons; and(iii)technology, including a compromised payment network.(B)Staffing challenges.(C)Decrease in sales or customers.(D)Shuttered businesses.(E)Negative effects on revenue, earnings, income, debt, or equity.(F)Any additional negative effect identified by any Federal financial regulator.